DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I, Claims 1-6, 11-17, 23-25, drawn to an integrated circuit, classified at least in H01L 27/0688 (integrated circuits).
Invention II, Claims 7-10 and 18-22, drawn to systems incorporating an integrated circuit, and classified (for some of these claims) at least in G05B 2219/1163 (multiplexers for analog signals).
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that 
(1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and 
(2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because any of the claimed combinations, may be created by using an integrated circuit structure comprised a single interconnect 
The examiner has required restrictions between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse claiming the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

At least Claim 1 is generic to the following disclosed patentably distinct species of subcombination (Invention I):
Species I-1 is shown in Fig. 1; it is directed to an integrated circuit comprising a device layer and various TFT containing vias connected to the device layer.
Species I-2 is shown in Fig. 5O; it is directed to an integrated circuit not containing a device layer, while dispositions of vias are also different from those in Fig. 1.
This application contains claims directed to the following patentably distinct species of combination (Invention II):
Species II-1 is shown in Figs. 2-3; it is directed to a multiplexer and is classified in G05B 2219/1163.
Species II-2 is shown in Fig. 6; it is directed to a computing system (that can be used in a mobile device).
Species II-3 is shown in a portion of Fig. 6; it is directed to a communication chip.
Species II-4 is shown in a portion of Fig. 6; it is directed to a processor.
. The species are independent or distinct because Species I-1 and I-2 are directed to different structures, while Species II-1 through II-4 are directed to different devices having different functionalities. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121, after choosing an invention for examination, to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse claiming the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/10/22